Title: To James Madison from John Armstrong, 6 August 1804
From: Armstrong, John
To: Madison, James



Dear Sir,New York 6th. August 1804.
On my arrival here with my family a few days past I had the honor of receiving your letters of the 20th. & 25th. of July, with two others from Mr Wagner of later date, enclosing the documents necessary to my mission.
It would have given me much pleasure to have conformed to your wishes with regard to the ballance of my out:fit, but as I do not want money here, and as there may be some risk in conveying it to Europe, whether in cash or bills, I have preferred receiving it under the provision of your letter of credit—taking it for granted, that though the exchange be against Paris, I am to receive it there, and at par.
Advices from Mr. Livingston for your Department arrived here yesterday and have, no doubt, been forwarded to:day. These will probably contain some official notice of the change in the Style of the French Government and may leave us without the apology of not having known it before my departure. In a letter of the 4th. instant which I had occasion to write to Mr. Wagener, I suggested the idea of meeting any possible embarrasments on this subject by a second letter of credence accomodated to this change, and as I have new reason to believe that the Ship I go in will not be ready for Sea, before the 15th., I have Some hope that, by employing an Express between Washington and Monticello, he may be able to transmit the second letter hither before I sail.
You will have heard, through different channels, the continued outrage committed against our commerce by the British Ships of war off this harbor. On Saturday last they captured the Eugenia (a Ship of this port on her return from Bourdeaux) and sent her, her crew &c. to Hallifax. Mr. Leonard, in consideration of his being the bearer of dispatches to Government, was made an exception to the general rigor of the order, and permitted to land.
As this may be my last letter to you on this side of the water, I cannot close it without the most sincere expression of thanks for your good wishes—of hopes for the speedy and permanant recovery of your health and assurances of the very great regard with which I am, dear Sir, Your Most Obedient & very humble servant
John Armstrong.
